              Case 1:16-cv-06964-VSB Document 88 Filed 05/15/19 Page 1 of 1




U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K


 S E C U RI TI E S A N D E X C H A N G E
 C O M MI S SI O N ,                                              1 6- C V - 6 9 6 4 ( V S B)

                      Pl ai ntiff,

                       v.                                         N O TI C E O F A P P E A R A N C E

 C O N T R A RI A N P R E S S, L L C, et al. ,

                      D ef e n d a nt s.


           P L E AS E T A K E         N O TI C E,   M ar c   D. P o w er s h er e b y e nt er s a n a p p e ar a n c e a s

c o u n s el f or D ef e n d a nt N at h a n Y e u n g.      Mr. P o w er s h er e b y r e q u e st s t h at c o pi e s of all

pl e a di n g s,   m oti o n s, a n d n oti c e s i n t h e a b o v e -c a pti o n e d c a s e b e s e nt t o hi m at t h e

a d dr e s s s h o w n b el o w.


D at e d: M a y 1 5 , 2 0 1 9                                  B A KE R & H OSTETLE R LLP
          N e w Y or k, N e w Y or k
                                                               / s / M ar c D. P o w er s
                                                               M ar c D. P o w er s
                                                               4 5 R o c k ef ell er Pl a z a, 1 4 t h Fl o or
                                                               N e w Y or k, N e w Y or k 1 0 1 1 1
                                                               T el: 2 1 2 5 8 9- 4 2 0 0
                                                               F a x: 2 1 2 5 8 9- 4 2 0 1
                                                               E m ail: m p o w er s @ b a k erl a w. c o m

                                                               Att or ne y f or Defe n d a nt N at h a n Ye u n g
